DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 19 September 2022.  As directed by the amendment: claim 1 has been amended, and no claims have been cancelled or added.  Thus, claims 1, 5 & 21-23 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 & 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as currently amended, recites “an ultrasonic waveform generator remotely located from the body and configured to monitor a flow rate of the mixed water passing through the mixed water delivery line…”. 
As set forth in MPEP § 2163(I), 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112  require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. However, a showing of possession alone does not cure the lack of a written description. 
MPEP § 2163.02 states that whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
As further set forth in MPEP §2163(I)(A), issues of adequate written description may arise, even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.
MPEP § 2163.03(V) explains that a claim (including an original claim) may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. 
In the instant case, the limitation of the ultrasonic waveform generator being “remotely located from the body and configured to monitor a flow rate of the mixed water passing through the mixed water delivery line…” specifies a function or desired result (i.e. the waveform generator “configured to monitor a flow rate of the mixed water passing through the mixed water delivery line”) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (i.e., the specification does not explain how or by what structure the ultrasonic waveform generator is so configured to monitor a flow rate of the mixed water passing through the mixed water delivery line).
In the remarks filed 19 September 2022, applicant states “support for these amendments can be found at least at ¶ [0032] of the published application”. The corresponding section of the disclosure recites “Also, since the volume and temperature of the flowing water can be changed at any point, it is also foreseen that the waveform generator 23 can monitor the flow rate and temperature of the water passing through the mixed water delivery line 33 and calculate the most effective frequency and amplitude for the ultrasonic emissions generated by the ultrasonic transducer 21.”. 
MPEP § 2163.03(V) further explains that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.
Here, as in the claim, the specification sets forth a function or desired result (i.e. “it is also foreseen that the waveform generator 23 can monitor the flow rate and temperature of the water”) without sufficiently explaining how the function is performed or the result is achieved. Moreover, it appears that the specification is merely predicting a potential future capability (“it is foreseen”) rather than explaining a feature or function which is complete or which has otherwise been properly reduced to practice by the inventor. 
Thus, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5 & 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as currently amended, recites “an ultrasonic waveform generator remotely located from the body and configured to monitor a flow rate of the mixed water passing through the mixed water delivery line…”. 
As set forth in MPEP § 2173.05(g), a claim term is functional when it recites a feature "by what it does rather than by what it is" There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. However, notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.
In the instant case, the limitation of the ultrasonic waveform generator being “remotely located from the body and configured to monitor a flow rate of the mixed water passing through the mixed water delivery line…” specifies a function or result (i.e. the waveform generator “configured to monitor a flow rate of the mixed water passing through the mixed water delivery line”) without reciting the particular structure, materials or steps that accomplish the function or achieve the result, causing the boundaries of the claim scope to be unclear. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 21-23 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Granot (US 2007/0235091) in view of Velapure et al. (US 2018/0030698; hereafter Velapure), Segal (US 2002/0019709), Vota (US 4,488,816) and Tsai et al. (US 2012/0266983; hereafter Tsai).
Regarding claim 1, Granot discloses (e.g., fig. 1) a faucet comprising: 
a body (including at least 2 & 7) with a central passage (i.e., passage through which line 9 passes) configured for mounting to a counter (see below); 
a mixing valve (incl. at least 5; alternatively, 4 & 5) within the body configured to control delivery of water through the body (para. 33, lines 7-17; para. 36); 
a cold water supply line (connected to IP1; para. 33, lines 3-4) and a hot water supply line (connected to IP2; para. 33, lines 4-5) joined to the mixing valve for delivery of cold water and hot water, respectively (para. 33, lines 11-12); 
a head (20 as in figs. 1 & 7) removably joined to the body (i.e., head 20 can be pulled down from the body, as shown; para. 35, lines 4-11 & para. 44) and in fluidic communication with the mixing valve (5) via a mixed water delivery line (including at least line 9); and
a spout (i.e. 8; or otherwise at least the outlet end of 8) on the head joined to the mixed water delivery line configured to deliver mixed water when the mixing valve is activated (see fig. 1; paras. 50 & 51).
Regarding the limitation wherein the body is “configured for mounting to a counter”, fig. 1 shows the body mounted to an element 3. Although element 3 is indicated as a sink (para. 33, lines 1-3), as understood, the faucet body as configured would be capable of mounting to a counter in a corresponding manner and therefore reads on the limitation above. 

Granot does not disclose the additional limitations wherein the faucet comprises an ultrasonic transducer within the head configured to transmit a waveform with at least one ultrasonic frequency into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated, and wherein the mixed water delivered from the spout carries the waveform within the mixed water; an ultrasonic waveform generator remotely located from the body and configured monitor a flow rate of the mixed water passing through the mixed water delivery line and compute, based at least in part on the flow rate, the at least one ultrasonic frequency and an amplitude for the waveform produced by the ultrasonic transducer; an electrical power supply configured to deliver an electrical current to the waveform generator and the ultrasonic transducer; and a Venturi tube used for introducing air into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated, wherein the ultrasonic transducer is downstream from the Venturi tube. 

Velapure teaches (figs. 8 & 9; see general schematic in fig. 1) a wave emitting faucet (500) comprising a body (503/505) configured for mounting (i.e. to a support, sink, etc.; para. 37), a head (510) removably joined to the body (para. 38, lines 1-5) and in fluid communication with the body via a water delivery line (512); and a spout (i.e. generally shown at outlet 516 in fig. 9) on the head joined to the water delivery line. 
Velapure further teaches that a vibration source (514 in fig. 9; corresponding to 114 in fig. 1) may be provided within the head (fig. 9; housing 511 thereof corresponding to housing 111 in fig. 1), configured to transmit a waveform with at least one frequency into the water in the water delivery line in the head when the faucet is operating, wherein the water delivered from the spout carries the waveform within the water (see, e.g., paras. 23, 39 & 44); while a waveform generator (signal generator 120 in fig. 1; see para. 24, lines 1-3) and an electrical power supply (107 in fig. 1) may be located remote from the housing of the device.
Velapure teaches that the vibration source (514 / 114) may take a variety of forms, including an electroacoustic transducer (e.g., a speaker) or a piezoelectric transducer, each of which converts electrical signal into vibration (para. 23, lines 12-19). 
Velapure teaches that the waveform generator (120) is configured to compute at least one frequency and an amplitude for the waveform produced by the transducer (see para. 24, especially lines 7-10: “the signal may have a frequency and an amplitude, each of which may be varied…by the signal generator 120”), and that the electrical power supply (107) is configured to deliver an electrical current to the waveform generator (para. 20) and the transducer (i.e., via the signal generator 120 and, optionally, via an amplifier 130; para. 25, lines 9-14). 
Finally, Velapure suggests that the elements which are located remotely from the device housing (e.g., the waveform generator and the amplifier) may be “remotely located… under a sink or other structure (e.g., a cabinet)”, among other locations (para. 31, lines 1-7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the faucet of Granot to include a transducer (i.e. an electroacoustic or piezoelectric transducer) within the head configured to transmit a waveform with at least one frequency into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated (i.e., when the faucet is providing mixed water flow), wherein the mixed water delivered from the spout carries the waveform within the mixed water; and further to provide a corresponding waveform generator remotely located from the body (e.g., provided under a sink / cabinet) and configured to compute the at least one frequency and an amplitude for the waveform produced by the transducer; and an electrical power supply configured to deliver an electrical current to the waveform generator and the transducer, in view of the teachings of Velapure, as the use of a known technique (i.e. providing a transducer for transmitting a vibration to a fluid stream in the removable head of a faucet, and a further providing a corresponding an external waveform generator and power supply arrangement to control/power the transducer, as in Velapure) to improve a similar device (the faucet of Granot, having such a removable head) in the same way (e.g., enabling the dispensing of water having such a vibration without the use of any large mechanical elements / assemblies, as suggested by Velapure [para. 42]). 

Velapure explicitly teaches (para. 24) that “the signal may have any frequency” and “any suitable signal may be used in the systems of this application”; however, Velapure does not explicitly disclose the use of an ultrasonic frequency (i.e. such that the transducer and waveform generator may be considered an ultrasonic transducer and ultrasonic waveform generator, respectively). 

Segal teaches (fig. 1) an ultrasonic wave-emitting faucet (67) comprising an ultrasonic transducer (i.e. an “ultrasonic generator 90” which generates ultrasonic waves in water) configured to transmit a waveform with at least one ultrasonic frequency into at least one of the cold water, the hot water, or the mixed water (para. 61, lines 3-12), and wherein the mixed water delivered from the spout carries the waveform within the mixed water (para. 62, lines 2-9).
In particular, Segal suggests (para. 62, lines 2-7) that, by providing ultrasonic waves in the water emitted from the faucet spout, “the antibacterial properties generated by the ultrasonic waves can be transferred with the flow of water for a duration sufficient to provide disinfection and/or sterilization of hands (and/or other exposed items) of the sink operator…”. Finally, Segal teaches that the ultrasonic generator may be located between the outlet of a faucet and the mixing valve, at the outlet end of the faucet, or otherwise in line with the hot water line and/or cold water line (para. 62, lines 9-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the faucet of Granot, as otherwise modified above, such that the at least one frequency computed by the waveform generator and transmitted by the transducer to the water is at least one ultrasonic frequency (i.e. such that the transducer and waveform generator may be considered an ultrasonic transducer and ultrasonic waveform generator, respectively), in view of the teachings of Segal, to enable the water flow to provide disinfection and/or sterilization of an object being washed by the faucet (via ultrasonic vibration), as further suggested by Segal, and especially considering that Velapure suggests that any suitable signal may be used / the waveform may have any frequency.   

Regarding the limitation wherein the ultrasonic generator is “configured to monitor a flow rate of the mixed water passing through the mixed water delivery line and compute, based at least in art on the flow rate, the at least one ultrasonic frequency and an amplitude for the waveform produced by the ultrasonic transducer”, Vota explains that apparatuses and methods employing ultrasonic frequencies (e.g., for treating water, etc.) are known and, conventionally, values of temperature, viscosity and velocity (i.e. flow rate) of the fluids are generally constant. As such, the operating frequency is conventionally manually adjusted by a technician at startup and/or whenever the physical parameters of the fluid change (e.g., col. 2, lines 15-17 & 23-30). 
Vota further teaches an improved ultrasonic treatment apparatus (sole figure) which can instead automatically adjust the ultrasonic waveform based on changes in physical parameters of the process fluid, the apparatus comprising a fluid line (2), an ultrasonic transducer (3) within the fluid line configured to transmit a waveform (i.e., waves TZ) with at least one ultrasonic frequency into the fluid line, and an ultrasonic generator (8 and/or 9) remotely located from the fluid line and the ultrasonic transducer (via cables 6A/6B), and is configured to monitor velocity (i.e. flow rate) and viscosity of the fluid passing through the fluid line (via monitoring a signal from receiver 5 within the fluid line, changes in the received signal corresponding to changes in flow rate/velocity and/or viscosity) and computes, based at least in part on the flow rate, the at least one ultrasonic frequency for the waveform produced by the ultrasonic transducer (i.e., the generator computes the ultrasonic frequency via analyzer 7, which operates based on the signal from receiver 5 which is based at least in part on the flow rate). See, e.g., col. 3, line 4 – col. 4, line 22. 
Vota further explains it is otherwise known to use certain monitoring devices (e.g., thermostats, viscosimeters and measure metering flanges [i.e., flow meters, as understood]) which produce signals for ultrasonic waveform generators to utilize for self-adjustment based on physical parameters of the process fluid (col. 2, lines 32-39). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the faucet of Granot, as otherwise modified above, such that that the ultrasonic waveform generator is configured to monitor a flow rate of the mixed water passing through the mixed water delivery line (i.e., the fluid line with the ultrasonic transducer therein) and compute, based at least in part on the flow rate, the at least one ultrasonic frequency and an amplitude for the waveform produced by the ultrasonic transducer, in view of the teachings of Vota (i.e., Velapure previously teaching that the waveform generator computes a frequency and amplitude, Vota suggesting that the frequency computation may be based at least in part on the flow rate, such that the resulting computation of the at least one ultrasonic frequency and amplitude would be based at least in part on the flow rate), to enable the resulting system to automatically adjust the generated ultrasonic waveform to optimal values to compensate for changes in the physical parameters of the water rather than requiring manual adjustment, as suggested by Vota. 


Regarding the limitation of “a Venturi tube used for introducing air”, as set forth in MPEP § 2115, the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, and the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In the instant case, a Venturi tube for injecting another fluid (such as a gas), would read on the limitation of “a Venturi tube used for introducing air” so long as the structure would be capable of use with air. 
Tsai teaches (figs. 2, 3, 4a & 4b) a faucet system (4 in figs. 4a / 4b) comprising a Venturi tube (11; see also, fig. 3) used for introducing a gas (via gas providing unit 20) to the water flow. As can be seen in fig. 4B, the Venturi tube is within the body (10) of the faucet, downstream of a valve core (40) but upstream of the faucet spout / outlet. Tsai teaches that the gas providing unit provides a predetermined gas to the water flowing in the faucet via the Venturi tube (para. 26 & 27). Tsai suggests, “the predetermined gas may be the gas with capabilities of disinfection, sterilization, or deodorization, such as ozone…” (para. 27, lines 7-11). Finally, Tsai teaches that use of the Venturi tube provides an advantage that the gas is provided to the water flow via the Venturi tube automatically when water flow passes through the faucet body, and may not transmit gas when water is not flowing, which reduces the device cost as no pump is required to convey the gas (para. 31). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the faucet of Granot by providing a Venturi tube for introducing a gas into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated, said Venturi tube being within the body of the faucet, in view of the teachings of Tsai, to enable the injection of a gas (e.g., ozone) into the water flow to affect water treatment (e.g. disinfection, sterilization, etc.) while also keeping costs down by utilizing the Venturi effect, rather than a pump system, to provide the gas to the water stream, as suggested by Tsai. 
The structure of the Venturi tube as taught by Tsai would, as understood, be capable of use with air and therefore reads on the limitation of an “a Venturi tube used for introducing air”. 
Finally, it is noted that, in the faucet of Granot as modified above, the ultrasonic transducer is located in the removable head proximate the outlet / spout and would therefore be downstream from the Venturi tube located in the faucet body.
In view of the above, limitations of claim 1 are met or are otherwise rendered obvious. 

Regarding claim 5, Granot discloses the additional limitation wherein the faucet comprises a controller (6) on the body configured to control the mixing valve for delivery of the hot water, the cold water, and the mixed water through the body (para. 33, lines 13-17; para. 36, lines 1-8).
Regarding the limitation wherein the controller includes “a plurality of settings configured to each deliver the mixed water with a unique ratio of hot water and cold water”, as best understood, the handle 6 (i.e. the controller) of Granot can be rotated to a plurality of positions (i.e. “settings”), and each position would provide the mixed water with a unique ratio of hot water and cold water (i.e. each position along an operation direction corresponding to hot vs cold would correspond at least to a different proportion of hot water to cold water, as is otherwise well-known in the art). 

Regarding claims 21 & 22, as noted above, Velapure teaches that the waveform generator and electrical power supply are located remotely from the faucet body (see fig. 1 of Velapure), and further suggests that elements which are located remotely from the device housing may be “remotely located… under a sink or other structure (e.g., a cabinet)”, among other locations (para. 31, lines 1-7). 
As understood then, when the faucet of Granot is modified in view of Velapure (and Segal / Vota / Tsai) above, the remotely located ultrasonic waveform generator and electrical power supply would be configured for mounting below a counter, especially considering that Velapure suggests remotely located components such as the waveform generator may be located “under a sink or other structure”. 
Furthermore, as set forth in MPEP § 2144.04(VI)(C), it has been generally held that where the difference between the prior art and a claimed invention is merely a difference in the position of a particular component, such a difference is unpatentable if changing the position of the component would not have modified the operation of the device. In the instant case, it appears that the faucet of Granot (as modified) and the claimed invention would not operate any differently if the waveform generator and/or power supply were to be located under the counter, or in any other reasonable location exterior to the faucet body. 

Regarding claim 23, Velapure teaches that a communication line (i.e. “electrical lines”) may be configured to allow the waveform generator (signal generator 120) to communicate with the transducer (vibration source 114), via an optional amplifier (para. 25, lines 12-14). 
Vota also teaches a communication line (6A) configured to allow the waveform generator (8/9) to communicate with the ultrasonic transducer (see figure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the faucet of Granot, as otherwise modified above, by providing a communication line configured to allow the waveform generator to communicate with the ultrasonic transducer (e.g., via an amplifier), in view of the teachings of Velapure and/or Vota, as the use of a known technique (i.e. providing an electrical communication line between a waveform generator and a transducer, as taught by Velapure and Vota) to improve a similar device (the faucet of Granot, as modified above to include a transducer and a waveform generator) in the same way (e.g., enabling the waveform generator to provide electrical signals to the transducer directly rather than relying on wireless communication which may be more likely to generate and/or receive interference during use; such direct wiring may also be seen as more efficient or more reliable than wireless transmission, at least for certain applications). 
As a result, the limitations of claim 23 are met, or are otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered. 
Applicant’s claim amendments have overcome the grounds of rejection under 35 U.S.C. 103 set forth in the previous action, however, new or otherwise amended grounds of rejection under 35 U.S.C. 103 have been applied to the claims in this action, as necessitated by the amendments. 
Additionally, new grounds of rejection under 35 U.S.C. 112 have been necessitated by the claim amendments, as further set forth in this action. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                  

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753